            Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

 CUBE INFRASTRUCTURE FUND SICAV,
 CUBE INFRASTRUCTURE MANAGERS
 S.A.,
   5, allé Scheffer
   Luxembourg
   L-2520 Luxembourg

 CUBE ENERGY S.C.A             (NOW         CUBE
 ENERGY S.À.R.L.),
   41, avenue de la Liberté
   Luxembourg
   L-1931 Luxembourg

 DEMETER       PARTNERS          S.A.,       AND
 DEMETER 2 FPCI.
   7-9 rue La Boétie
   75008 Paris
   France
                              Plaintiffs,

                       v.                                Civil Action No. 1:20-cv-01708

 THE KINGDOM OF SPAIN
   The Ministry of Justice of the
   Government of Spain
   Calle Ayala 5
   28001 Madrid
   Spain
                               Defendant.



                                            COMPLAINT

       Plaintiffs Cube Infrastructure Fund SICAV, Cube Infrastructure Managers S.A., Cube

Energy S.C.A. (now Cube Energy S.à.r.l.), Demeter Partners S.A., and Demeter 2 FPCI

(collectively “Plaintiffs”), by and through its undersigned counsel, allege as follows for their

Complaint against Defendant the Kingdom of Spain (“Spain”):
                Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 2 of 20




I.        NATURE OF THE ACTION

          1.       This is an action to recognize and enforce an arbitral award (the “ICSID Award”)

issued on July 15, 2019 in ICSID Case No. ARB/15/20 against Spain. A true and correct copy of

the ICSID Award is attached hereto as Exhibit A. 1 The ICSID Award in favor of Plaintiffs was

issued by an arbitral tribunal (the “Tribunal”) following arbitration proceedings (the

“Arbitration”) conducted in accordance with the Convention on the Settlement of Investment

Disputes between States and Nationals of Other States (the “ICSID Convention”). A true and

correct copy of the ICSID Convention is attached hereto as Exhibit C. Pursuant to Article 54 of

the ICSID Convention and 22 U.S.C. § 1650a, Plaintiffs request that this Court (1) enter an order

recognizing the ICSID Award in the same manner as a final judgment issued by a court of a state

of the United States, (2) enter judgment in Plaintiffs favor in the amounts and currency

denominations specified in the Award, and (3) grant any other and further relief that the Court may

deem appropriate.

II.       THE PARTIES

          2.       Plaintiff Cube Infrastructure Fund SICAV is a private investment fund, and Plaintiff

Cube Energy S.C.A., now Cube Energy S.à.r.l., is a limited partnership. Cube Energy S.C.A.

became Cube Energy S.à.r.l., a private limited liability company, on March 29, 2019. Plaintiff

Cube Infrastructure Managers S.A. (formerly Natixis Environnement & Infrastructure Luxembourg

S.A. or “NEIL”), is the manager of, and holds shares in, Cube Infrastructure Fund SICAV and

Cube Energy S.C.A (now Cube Energy S.à.r.l.). Both companies are established under the laws


1     The Tribunal previously issued a Decision on Jurisdiction, Liability and Partial Decision on Quantum (the
      “Decision”) on February 19, 2019 and as per the text of the Award, “[t]he full text of that Decision is . . . an
      integral part of [the] Award.” Ex. A, ¶ 5. A true and correct copy of the Decision is attached hereto as Exhibit B.
      The Separate and Partial Dissenting Opinion issued by one of the arbitrators is also provided to the Court as a
      part of Exhibit B, notwithstanding the fact that the Separate and Partial Dissenting Opinion does not comprise
      part of the ICSID Award, nor is it entitled to recognition under 22 U.S.C. § 1650a.


                                                            2
            Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 3 of 20




of the Grand Duchy of Luxembourg. The corporate address of Cube Infrastructure Fund SICAV

and Cube Energy S.C.A. (now Cube Energy S.à.r.l.) is 5, allée Scheffer, Luxembourg, L-2520

Luxembourg. The corporate address of Cube Infrastructure Managers S.A. is 41, avenue de la

Liberté, Luxembourg, L-1931 Luxembourg. These Plaintiffs are collectively referred to as the

“Cube Plaintiffs.”

       3.      Plaintiff Demeter 2 FPCI is a professional private equity fund, which is managed

by Demeter Partners S.A., a public limited company. Both Demeter 2 FPCI and Demeter Partners

S.A. are organized under the laws of France. Their corporate address is 7-9 re La Boétie, 75008

Paris, France. These Plaintiffs are collectively referred to as the “Demeter Plaintiffs.”

       4.      Defendant Spain is a foreign state within the meaning of the Foreign Sovereign

Immunities Act (“FSIA”), 28 U.S.C. §§ 1330, 1332, 1391(f), 1441(d), 1602-1611.

III.   JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over this proceeding pursuant to 28

U.S.C. § 1330(a) as this case falls under the exception to immunity set forth at 28 U.S.C.

§ 1605(a)(6) for cases brought against a foreign state to confirm arbitration awards that “[are] or

may be governed by a treaty or other international agreement in force in the United States calling

for the recognition and enforcement of arbitral awards,” and 22 U.S.C. § 1650a.

       6.      Personal jurisdiction over Spain is expressly conferred by 28 U.S.C. § 1330(b),

which provides that this Court may exercise personal jurisdiction over a foreign state in any action

with respect to which the foreign state is not entitled to sovereign immunity under 28 U.S.C.

§§ 1605-1607, and over which the Court has subject matter jurisdiction.

       7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(f)(4).




                                                 3
             Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 4 of 20




IV.    FACTS

       A.      SUMMARY OF THE DISPUTE

       8.      Plaintiffs are investment and private equity funds that focus their investments in

brownfield projects with regulated profit streams. See Ex. B, ¶ 285. Plaintiffs invested both jointly

and separately in a number of photovaltaic (“PV”) plants and hydro-power (“hydro”) plants. Id.

¶ 234. The parties’ dispute arises out of Spain’s modification of its regulatory regime governing

renewable energy investment incentives to the disadvantage of Plaintiffs and other renewable

energy producers. Id. ¶ 236-237. On February 19, 2019 the Tribunal issued the Decision and

found that Spain breached its obligations of fair and equitable treatment as contained in Article 10

of the Energy Charter Treaty (the “ECT” or the “Treaty”). A true and correct English version of

the Treaty is attached hereto as Exhibit D. The Tribunal unanimously found that Spain breached

this obligation with respect to Petitioners’ investments in PV plants and found by majority that

Spain breached this obligation with respect to Petitioners’ investments in hydro plants. Ex. B,

¶¶ 544-545. As a result of this breach, the Tribunal, on July 15, 2019, issued the Award and

awarded Petitioners €33.7 million in losses plus certain costs totaling €1,545,501.80 and

US$ 262,500.00. Ex. A, ¶ 48(d)-(f).

       9.      The facts underlying Petitioners’ investment in Spain, and the parties’ dispute, are

briefly summarized as follows:

       10.     Prior to 2008, Spain adopted numerous measures seeking to “increase greatly the

proportion of its energy that it obtained from renewable sources.” Ex. B, ¶ 241. These efforts

were undertaken due to global policy concerns regarding climate change and the effects of fossil

fuels, as well as the evolving European Union (“EU”) policy which fixed targets for Member

States regarding what share of their energy consumption should be coming from renewable




                                                 4
             Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 5 of 20




resources. Id. ¶ 241.

       11.     On December 9, 1994 Spain enacted Royal Decree 2366/1994 which created a

special regime for renewable energy (the “Special Regime”). Id. ¶ 242. Under the Special Regime

enhanced prices were to be paid to the producers of renewable energy. Id. (Changes to the Special

Regime underlie the Arbitration.).

       12.     Among other measures which aimed at expanding the Special Regime, Spain

adopted two critical Royal Decrees: Royal Decree 436/2004 (“RD 436/2004”) and Royal Decree

661/2007 (“RD 66/2007”).

       13.     On March 12, 2004 Spain enacted RD 436/2004 due to Spain’s inability to achieve

its renewable energy goals and to encourage the establishment of more renewable energy facilities.

RD 436/2004 was described as having brought stability to the Special Regime by establishing a

methodology for approval or modification of the average or reference tariff. Id. ¶ 246. RD

436/2004 fixed the relevant tariff rates and premiums for the lifetime of each facility, subject to a

reduction after 15 years (in the case of hydro plants between 10 MW and 25 MW) or 25 years (in

the case of hydro plants of up to 10 MW and all PV plants). Id. ¶ 248. The tariffs and premiums

offered under RD 436/2004 were higher than those previously offered, but were subject to review

in 2006 and every four years thereafter. Id. ¶ 250.

       14.     Then on May 25, 2007 Spain enacted RD 661/2007. RD 661/2007 classified

producers into two categories: (a) producers utilizing combined heat and power plants; and (b)

non-consumable renewable energies (including b.1.1 PV plants, and b.4, b.5 covering hydro

plants). Pursuant to RD 661/2007 designated public authorities could grant recognition of Special

Regime status on application by the owners or operators of a facility. Once registered, these

facilities “were given the right inter alia to ‘[r]eceive, for the total or partial sale of their net




                                                 5
               Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 6 of 20




electrical energy generated under any of the options appearing in Article 24.1, the compensation

provided in the economic regime set out by this Royal Decree.’” Id. ¶ 256 (citing RD 661/2007,

Article 17). Proprietors of PV plants (i.e., group b.1.1) were only eligible for the regulated tariff

under RD 661/2007 while and proprietors of hydro plants (i.e. groups b.4 and b.5) had a choice

between a regulated tariff and a market premium (exercisable annually). Id. Plants registered

under RD 436/2004 could instead opt to remain under that Decree. Id. (Critically, it was this

decree upon which Plaintiffs explicitly based their legitimate expectations. Id. ¶ 252.).

         15.    The Cube Plaintiffs invested in three PV facilities in Spain in June 2008. The

Tribunal concluded that these investments were made in reliance on RD 661/2007 and that while

this regime was not “petrified,” Plaintiffs had reasonably assumed that any change to the regime

would not have “significantly altered the economic balance that existed at [that] time . . .” Id.

¶ 308.

         16.    Following this investment, on April 23, 2009, the EU adopted Directive

2009/28/EC which established mandatory national targets for EU Member States with respect to

renewable sources. For Spain, this meant that its target was moved from 8.7% to 20% by 2020.

Id. ¶ 316. In response, Spain enacted Royal Decree Law 6/2009 (“RDL 6/2009”). The Tribunal

found that the language of RDL 6/2009, while acknowledging the need to reform the Special

Regime system to ensure sustainability, also made clear that – at the time – Spain believed that it

had certain obligations to Special Regime plants and that it was not “allow[ed] [] to make the

changes to tariffs and subsidies that it subsequently made under RDL 6/2009 and later legislation.”

Id. ¶ 322.

         17.    Nonetheless, the regulatory regime in Spain began to change in 2010. In November

2010, Spain enacted Royal Decree 1565/2010 which removed the fixed tariffs. Id. ¶ 324. This




                                                 6
              Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 7 of 20




was a significant variation to the RD 661/2007 regime. Id. In December 2010, Spain enacted

Royal Decree-Law 14/2010 (“RDL 14/2010”) which aimed at correcting the tariff deficit in the

electricity sector by, inter alia, setting a limitation on the number of operating hours each year that

a facility would be entitled to Special Regime payments, and charging an ‘access fee’ for using

the network. In February 2011, the EU Commissioners for Energy and for Climate Action wrote

to the Spanish Minister of Industry, Tourism and Trade expressing concerns about the retroactive

effect of RDL 14/2010. See id. ¶ 326.

        18.     In June 2011 the Cube Plaintiffs and Demeter Plaintiffs partnered and acquired

rights in ten hydro facilities in Spain. Id. ¶ 327. The following June, Plaintiffs acquired rights to

six others. Id. Of Plaintiffs hydro facilities: three opted to stay under the RD 436/2004 regime;

thirteen opted for the RD 661/2007 fixed tariff regime. All sixteen of these plants were receiving

renumeration as specified in RD 661/2007.

        19.     Spain continued to adjust its regulatory regime introducing Law 15/2012 in 2012

which imposed a 7% tax on electricity production and a levy on the use of inland waters for

generation of hydroelectricity. 2 On February 1, 2013, Spain adopted Royal Decree Law 2/2013

(“RDL 2/2013”), which de-linked tariffs from the consumer price index established by RD

661/2007 and removed the ‘market premium’ option for Special Regime facilities. Id. ¶ 364.

Then, in July 2013, Royal Decree Law 9/2013 (“RDL 9/2013”) was enacted which sought to

amend the remuneration scheme for special regime facilities, including by repealing RD 661/2007

and abolishing the Special Regime. Id. ¶ 365-366. Following this decree, Spain enacted Law

23/2013 on December 26, 2013, which, inter alia, introduced a system of deferral payments to




2   This law, however, was not analyzed by the tribunal as Article 21(1) of the ECT precludes the Tribunal from
    taking into account the impact of taxation measures. See Ex. B, ¶ 362; see also Ex. D, Art. 21(1).


                                                      7
             Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 8 of 20




producers in order to balance annual accounts. Id. ¶ 370. Then, on June 6, 2014, Spain enacted

Royal Decree 413/2014 (“RD 413/2014”) which replaced the fixed support offered to producers

under the Special Regime with a “reasonable return.” Id. ¶ 373. And on June 16, 2014 the Ministry

of Industry, Energy and Tourism enacted Order IET 10/45/2014 which established a complex

regime for compensation. In particular, it set the reasonable rate of return (foreshadowed in RD

413/2014) and set it initially at 7.398%. Id. ¶ 376.

       20.     The Tribunal found that RDL 9/2013, Law 23/2013, RD 413/2014 and IET

10/45/2014 collectively created, what the Tribunal called in the Award, the “New Regulatory

Regime.” Id. ¶ 367. The Tribunal found that RDL 9/2013 “mark[ed] the beginning of a radical

and decisive break with the earlier regime” and that the New Regulatory Regime as a whole

“represented a fundamental change in the economic basis of the relationship between the State and

the [Plaintiffs].” Id. ¶¶ 425, 427. The New Regulatory Regime replaced the incentive schemes

provided under RD 661/2007 and the Special Regime with a fixed reasonable rate of return.

       21.     It was on this basis that the Tribunal found Spain frustrated Plaintiffs’ legitimate

expectations and violated the fair and equitable treatment standard in Article 10(1) of the ECT. In

light of this finding, the Tribunal found it “unnecessary to decide” Plaintiffs’ additional

expropriation claim. Id. ¶ 457.

       B.      THE ENERGY CHARTER TREATY

       22.     Both the relationship and dispute at issue between Plaintiffs and Spain are governed

by the ECT, which Spain signed on December 17, 1994 and ratified on December 11, 1997,

Luxembourg signed on December 17, 1994 and ratified on February 7, 1997, and France signed




                                                 8
              Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 9 of 20




on December 17, 1994 and ratified on September 1, 1999. 3 The ECT entered into force between

Luxembourg and Spain on April 16, 1998 4 and between France and Spain on December 27, 1999.

        23.       Article 1(7) of the ECT provides that the term “investor” means “a company or

other organization organized in accordance with the law applicable in that Contracting Party.”

Ex. D, Art. 1(7). The domestic laws of each Contracting State determine nationality. Id. Spain

acknowledged that it is a Contracting Party to the ECT, and over Spain’s objections, the Tribunal

concluded that Plaintiffs are considered investors “of another Contracting Party” notwithstanding

the fact that Spain, Luxembourg and France are all EU member states. Ex. B, ¶¶ 121-202, 543.

        24.       Article 26 of the ECT provides that “[d]isputes between a Contracting Party and an

Investor of another Contracting Party relating to an Investment of the latter in the Area of the

former, which concern an alleged breach of an obligation of the former . . . shall, if possible, be

settled amicably” and “[i]f such disputes cannot be settled according to paragraph (1) . . . the

Investor party to the dispute may choose to submit it for resolution” before an ICSID Tribunal.

Ex. D, Art. 26.

        25.       The Tribunal found that all of the States involved in the dispute (i.e., Spain as

respondent and France and Luxembourg being the States of nationality of the corporations having

brought the dispute) had ratified the ECT and the ICSID Convention and are therefore

“Contracting Parties.” Ex. B, ¶ 120. While Spain alleged that there was an intra-EU exception,



3   Energy Charter Secretariat:            Spain, available at https://energycharter.org/who-we-are/members-
    observers/countries/spain/ (last updated Aug. 10, 2015).; Energy Charter Secretariat: Luxembourg, available at
    https://energycharter.org/who-we-are/members-observers/countries/luxembourg/ (last updated July 31, 2015);
    Energy Charter Secretariat: France, available at https://energycharter.org/who-we-are/members-
    observers/countries/france/ (last updated July 31, 2015).
4   Energy Charter Secretariat:            Spain, available at https://energycharter.org/who-we-are/members-
    observers/countries/spain/ (last updated Aug. 10, 2015).; Energy Charter Secretariat: Luxembourg, available at
    https://energycharter.org/who-we-are/members-observers/countries/luxembourg/ (last updated July 31, 2015);
    Energy Charter Secretariat: France, available at https://energycharter.org/who-we-are/members-
    observers/countries/france/ (last updated July 31, 2015).


                                                        9
             Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 10 of 20




precluding disputes between EU investors and EU member states, but the Tribunal found that the

text of the ECT did not contain any provision imposing this restriction (id. ¶¶ 125-126) and that

Article 26 of the ECT “does not permit any differentiation as regards the investors authorized to

bring a claim to arbitration against another Contracting Party to the ECT.” Id. ¶ 138. The Tribunal

therefore dismissed this jurisdictional objection.

       26.     The ECT also sets forth the substantive obligations of each Party to protect the

investors of the other Party, as well as their investments. Specifically, Article 10(1) provides:

               Each Contracting Party shall, in accordance with the provisions of
               this Treaty, encourage and create stable, equitable, favourable and
               transparent conditions of Investors of other Contracting Parties to
               make Investments in its Area. Such conditions shall include a
               commitment to accord at all times to Investments of Investors of
               other Contracting Parties fair and equitable treatment. Such
               Investments shall also enjoy the most constant protection and
               security and no Contracting Party shall in any way impair by
               unreasonable or discriminatory measures their management,
               maintenance, use, enjoyment or disposal. In no case shall such
               Investments be accorded treatment less favourable than that required
               by international law, including treaty obligations. Each Contracting
               Party shall observe any obligations it has entered into with an
               Investor or an Investment of an Investor of any other Contracting
               Party.

Ex. D, Art. 10(1).

       C.      THE PARTIES’ AGREEMENT TO ARBITRATE

       27.     Spain, by signing and ratifying the ECT, made a binding offer to arbitrate disputes

covered by the ECT. Claimants accepted that offer. In a treaty arbitration, an agreement to

arbitrate exists where the State has signed and ratified a treaty containing an arbitration provision

and the investor submits a notice of arbitration invoking that provision. See Stati v. Republic of

Kazakhstan 199 F. Supp.3d 179, 188 (D.D.C. 2016) (finding that proffer of treaty containing

arbitration provision, coupled with notice of arbitration, establishes prima facie evidence of

arbitration agreement) (citing Chevron Corp. v. Republic of Ecuador, 795 F.3d 200, 205 (D.C. Cir.


                                                 10
              Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 11 of 20




2015), aff’d, No. 18-7047 (D.C. Cir. 2019) (unpublished)); see also, Republic of Ecuador v.

Chevron Corp., 638 F.3d 384, 393 (2d Cir. 2011) (“[a]ll that is necessary to form an agreement to

arbitrate is for one party to be a . . . signatory and the other to consent to arbitration of an investment

dispute in accordance with the Treaty’s terms.”).

        28.     Article 26(4) of the ECT memorializes Spain’s, Luxembourg’s, and France’s

consent to arbitration of claims by an investor of a Party against the other Party and provides that:

                In the event that an Investor chooses to submit the dispute for
                resolution [in international arbitration], the Investor shall further
                provide its consent in writing for the dispute to be submitted to:

                (a)(i) The International Centre for Settlement of Investment
                Disputes . . . if the Contracting Party of the Investor and the
                Contracting Party to the dispute are both parties to the ICSID
                Convention . . .

Ex. D, Art. 26(4).

        29.     Plaintiffs affirmed in writing their consent to ICSID jurisdiction in their Request

for Arbitration. Request for Arbitration, ¶ 63. A true and correct copy of the Request for

Arbitration is attached hereto as Exhibit E.

        30.     Spain gave its consent to the submission of this dispute to ICSID arbitration when

it ratified the ECT. Ex. B, ¶ 120. Article 26(3)(a) of the ECT, which provides that “subject only

to subparagraphs (b) and (c), each Contracting Party hereby gives its unconditional consent to the

submission of a dispute to international arbitration or conciliation in accordance with the

provisions of this Article.” Ex. D, Art. 26.

        31.     Accordingly, under Article 26 of the ECT, Plaintiffs’ submission to arbitration,

coupled with Spain’s consent set forth in Article 26(3)(a) constituted an enforceable agreement to

arbitrate within the meaning of Chapter II of the ICSID Convention.




                                                    11
              Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 12 of 20




        D.      THE ARBITRATION

        32.     On April 16, 2015, Plaintiffs commenced the arbitration by filing and serving a

Request for Arbitration on Spain. Ex. B, ¶ 6. On June 1, 2015, the Secretary General of ICSID

registered the Request for Arbitration in accordance with Article 36 of the ICSID Convention and

notified the Parties of the registration. Id. ¶ 7.

        33.     The Arbitration was seated in Washington, D.C., and proceeded in accordance with

the ICSID Convention and the ICSID Arbitration rules. Id. ¶¶ 7, 146. Selection of the Tribunal

was completed on December 8, 2015, and composed of: Professor Vaughan Lowe (President), the

Honourable James Jacob Spigelman (appointed by Plaintiffs), and Professor Christian Tomuschat

(appointed by Spain). Id. ¶¶ 9-12.

        34.     Spain was represented in the Arbitration by attorneys from the Abogacía General

del Estado (i.e., the Ministry of Justice of the Government of Spain). Id. at p. i. Spain participated

in the Arbitration, including by submitting its Counter-Memorial on the Merits and Memorial on

Jurisdiction (accompanied by a witness statement and two expert reports) (id. ¶ 17), and a

Rejoinder on the Merits and Reply on Jurisdiction (accompanied by a second witness statement,

and two expert reports). Id. ¶ 28.

        35.     The Tribunal conducted the hearing on Jurisdiction and the Merits in Paris, France

from October 9 to 13, 2017. After the hearing the Tribunal requested that the parties submit post-

hearing briefs (id. ¶ 40) and later to comment on the Court of Justice of the European Union’s

Achmea Judgment, the arbitral award issued in Novenergia v. Kingdom of Spain (id. ¶ 52) and the

arbitral award issued in Masdar Solar & Wind Cooperatief U.A. v. Kingdom of Spain (id. ¶ 59).

Spain submitted briefing on each of these issues. See id. ¶¶ 46, 58, 61.

        36.     On October 31, 2018 the European Commission filed an application to intervene as




                                                     12
             Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 13 of 20




a non-disputing party in the case; however, the Tribunal denied this application because “allowing

the Commission to intervene at this stage would significantly disrupt the proceedings.” Id. ¶¶ 62-

63.

       37.     The Tribunal closed the proceedings on November 12, 2018 (id. ¶ 64); however, it

subsequently reopened the proceedings on January 11, 2019, pursuant to ICSID Arbitration Rule

38(2) because there was “a need for clarification from the Parties” concerning (as became evident

in the Tribunal’s Decision), the amount of damages suffered by Plaintiffs’ hydro investments. Id.

¶ 67. The Tribunal also requested an updated submission on costs from both parties. Id.

       38.     On February 19, 2019 the Tribunal issued its Decision on Jurisdiction, Liability and

Partial Decision on Quantum. The Decision unanimously awarded Plaintiffs €2.89 million in

respect to losses caused to the PV investments and by majority found Plaintiffs entitled to damages

in respect to the losses suffered to the hydro investments. Id. ¶¶ 530-531. However, to determine

the precise value of these losses, the Tribunal requested that the parties’ two experts submit a joint

report computing the losses suffered by the hydro plants in accordance with the Tribunal’s findings

as articulated in paragraph 532 of the Decision. Id. ¶¶ 532-533. Thereafter, the Tribunal would

issue its Award “incorporating this Decision and confirming . . . the precise amount awarded in

respect of the hydro investments.” Id. ¶ 533.

       39.     After receiving Plaintiffs’ and Spain’s Joint Expert Report and Supplementary Joint

Expert Report, the Tribunal declared the proceedings closed on May 31, 2019.

       E.      THE AWARD

       40.     The Tribunal issued the ICSID Award on July 15, 2019.

       41.     The Award incorporated the text of the Decision. Ex. A, ¶ 5.

       42.     With regard to jurisdiction, the Tribunal first dismissed Spain’s intra-EU objection.




                                                 13
             Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 14 of 20




Spain had alleged that Plaintiffs (domiciliaries of Luxembourg and France) were not from “another

Contracting Party” because they are domiciliaries of the EU, and Spain is a member of the EU.

On this basis, Spain alleged that the Tribunal lacked jurisdiction ratione personae. The Tribunal

rejected this objection, recalling that all States present in the dispute ratified both the ECT and the

ICSID Convention and are thus “Contracting Parties.” Id. ¶ 120. The Tribunal found that the text

of the ECT does not “differentiate between different classes of Contracting Parties” and rejected

Spain’s objection that it could not have agreed to arbitrate a dispute under the ECT with an investor

from another state in the EU. See id. ¶¶ 124, 130, 138.

       43.     Second, Spain alleged that the Tribunal lacked jurisdiction because Plaintiffs

claims could only be asserted by owners of the plants, as opposed to shareholders in the companies

that own the plants. Id. ¶¶ 161-163. The Tribunal, describing this as the “corporate personality

objection,” rejected it on the basis that the ECT defines an Investment as including indirect

investments. See id. ¶¶ 197, 202.

       44.     Finally, Spain alleged that the tax on the value production of electrical energy and

the levy on the use of commercial waters (contained in Act 15/2012) are taxation measures; it

asserted that because Article 10(1) of the ECT does not create any rights for investors in response

to taxation measures, the measures at issue were not covered by the ECT and were beyond the

Tribunal’s scope of review. The Tribunal granted this objection in part and found it did not have

jurisdiction with respect to Act 15/2012. Id. ¶ 233

       45.     On the merits of Plaintiffs’ remaining claims, the Tribunal found that Plaintiffs

reasonably relied upon a legitimate expectation that the benefits set out under RD 661/2007 would

continue and that there would be “no ‘dramatic’ or ‘fundamental’ change in the Special Regime.”

Id. ¶ 440 (regarding the hydro investments); see also id. ¶¶ 432-434 (regarding the PV




                                                  14
              Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 15 of 20




investments). The Tribunal found further that Spain’s 2013-2014 reforms “defeated” Plaintiffs’

legitimate expectations and therefore constituted a breach of Plaintiffs’ rights under Article 10(1)

of the ECT. Id. ¶ 442.

        46.      The Tribunal dismissed Plaintiffs’ other Article 10(1) ECT claims regarding (i) the

prohibition against unreasonable or discriminatory measures that impair the management,

maintenance, use, enjoyment, or disposal of investments, and (ii) requirement to observe any

obligations that Spain entered into with an investment or an investor. See id. ¶¶ 451 (regarding

impairment), id. ¶ 454 (regarding the umbrella clause).                 The Tribunal also found that “in

accordance with the principle of judicial economy,” it was “unnecessary” to decide Plaintiffs’

allegations regarding an expropriation (constituting a breach of Article 13 of the ECT), the

damages for which would have completely overlapped with those associated with Spain’s breach

of Article 10(1). Id. ¶ 457.

        47.      To compensate Plaintiffs for Spain’s breach, the Tribunal unanimously awarded

Plaintiffs €2.89 million in respect to their PV investments and, by majority, awarded €30.81

million in respect to losses caused to the hydro investments. Ex. A, ¶¶ 48(d)-(e). The Tribunal

also ordered interest payable at the six-month EURIBOR rate compounded semi-annually from

June 20, 2014 until the date of payment. Id. By majority, the Tribunal also awarded Plaintiffs

costs totaling €1,545,501.80 and US$ 262,500.00. Id. ¶ 48(f).

        F.       ANNULMENT PROCEEDING

        48.      On November 12, 2019 Spain filed an application for annulment of the Award. 5

Spain’s application contained a request for a provisional stay of enforcement of the Award. As a



5   The procedural history of the Stay Application is discussed in the Committee’s Decision on the Stay of
    Enforcement of the Award, ¶ 2. A true and correct copy of the Decision on the Stay of Enforcement of the Award
    is attached hereto as Exhibit F.


                                                       15
               Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 16 of 20




result, on November 18, 2019 when the ICSID Secretary-General registered Spain’s application,

it issued a provisional stay of enforcement.

       49.       The ICSID Annulment Committee (the “Committee”), composed of Prof. Dr.

Jacomijn van Haersolte-van Hof (President), Mr. Álvaro Castellanos Howell, and Mr. Timothy J.

Feighery, was appointed by the Chairman of ICSID’s Administrative Council. Ex. F, ¶ 3. The

Committee scheduled briefing from the parties regarding Spain’s request for a continued stay of

enforcement of the Award which, if granted, would last through the remainder of the Annulment

phase. The parties engaged in two rounds of briefing. Id. ¶¶ 6-9.

       50.       But, before the Plaintiffs submitted their final brief concerning the stay issue on

February 28, 2020, the European Commission (the “EC”) submitted an application to the ICSID

Secretariat requesting Leave to Intervene as a Non-Disputing Party, or in the alternative to be

granted permission to submit an expert report. Id. ¶ 10; see also the Committee’s Decision on the

European Commission’s Application for Leave to Intervene as a Non-Disputing Party, ¶ 24. A

true and correct copy of the Decision on the European Commission’s Application for Leave to

Intervene as a Non-Disputing Party is attached hereto as Exhibit G.

       51.       The parties submitted two rounds of comments on the EC’s request to intervene.

Ex. F, ¶ 10.

       52.       On April 2, 2020, after having reviewed both parties’ submissions as well as the

EC’s application, the Committee issued its decision and denied the EC’s application for Leave to

Intervene as a Non-Disputing Party. Id. It also rejected the EC’s request to appear as an expert

finding that the EC on the basis that “[f]or any expert’s testimony to be of assistance to the

Committee, it would have to reflect an independent and impartial view” and that “because of the

critical and extensive role of the Commission in the EU legal architecture, it is difficult to square




                                                 16
             Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 17 of 20




this role with the notion of the commission as independent in this dispute.” Ex. G, ¶ 43.

       53.     Then on April 17, 2020 the Committee issued its decision denying Spain’s request

for a stay of enforcement. In its decision, the Committee recalled that “but for the showing of

circumstances dictating otherwise, the structure of the [ICSID] Convention provides that awards

are binding and enforceable.” Ex. F, ¶ 131.

       54.     The Committee further took note of the fact that “a significant number of ICSID

and other awards against Spain have been issued recently . . . and that some of these have led to

(ongoing) enforcement proceedings in national courts, suggesting an unwillingness by Spain to

volunteer payment.” Id. ¶ 133. Moreover, the Committee considered “[t]he application to seek

authorization from the EC” to “further suggest that . . . compliance with the Award is likely to be

delayed and potentially frustrated.” Id. Therefore, “while generally the payment of interest is

adequate to mitigate the delay in payment, where the chances of enforcement are negatively

impacted by a delay in enforcement, interest may not be sufficient compensation.” Id.

       55.     The Committee also rejected Spain’s arguments that its alleged obligations under

European Union law (which Spain claims precludes payment of the Award) are a “hardship” which

warrant a stay. It found that “the legal quagmire Spain finds itself in . . . is a legal conundrum of

[Spain’s] own making” and did not constitute a ‘hardship’ which would be remedied by a stay. Id.

¶ 138 (internal citations omitted). The Committee considered that “[a]t most, a stay would defer

the (potential) conflict,” but it found no basis for such a delay to prevent the Plaintiffs from

exercising their right under the ICSID Convention to enforce the award. Id. Indeed, the

Committee recalled that “the merits of an annulment application are not relevant for purposes of

the decision on whether or not to grant the stay.” Id. ¶ 139 (quoting Karkey Karadeniz Elektrik

Uretim A.S. v. Islamic Republic of Pakistan, ICSID Case No. ARB/13/1, Annulment Proceeding,




                                                 17
               Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 18 of 20




Decision on the Stay of Enforcement of the Award, Feb. 22, 2018, ¶ 118). Thus, it found that

Spain did not show it would face any hardship should the Plaintiffs be permitted to exercise their

right to enforce the Award while the annulment proceeding progressed. Id. The Committee

therefore ended the provisional stay of enforcement of the Award. Id. ¶ 141(a).

         56.     The ICSID Award remains unpaid. By this action, Plaintiffs seek recognition and

enforcement of the ICSID Award by this Court.

V.       CAUSE OF ACTION

         57.     Plaintiffs repeat and reallege the allegations in paragraphs 1 through 56 as if set

forth fully herein.

         58.     The United States is a signatory to the ICSID Convention, which establishes a

framework for the resolution of investment disputes between a foreign sovereign party to the

Convention and a national of another State party to the Convention. Awards issued pursuant to

the ICSID Convention are subject to recognition and enforcement in the United States under

Article 54 of the ICSID Convention and pursuant to 22 U.S.C. § 1650a.

         59.     Spain signed the ICSID Convention on March 21, 1994, and deposited its

ratification on August 18, 1994. 6         The ICSID Convention entered into force for Spain on

September 17, 1994. Plaintiffs are nationals of Luxembourg, which became a State party to the

ICSID Convention on August 29, 1970 and France, which became a State party to the ICSID

Convention on September 20, 1967. 7

         60.     Article 53(1) of the ICSID Convention provides that an award rendered by an

ICSID tribunal “shall be binding on the parties and shall not be subject to any appeal or to any



6    See Database of ICSID Member States, available at https://icsid.worldbank.org/en/Pages/about/Database-of-
     Member-States.aspx (last visited June 15, 2020).
7    See id.


                                                     18
              Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 19 of 20




other remedy except those provided for in this Convention. Each party shall abide by and comply

with the terms of the award except to the extent that enforcement shall have been stayed pursuant

to the relevant provisions of this Convention.” Ex. C, Art. 53(1). There is no stay of enforcement

currently in place. Thus, pursuant to Article 53 of the ICSID Convention, Spain is obligated to

abide by and comply with the terms of the ICSID Award without any further action by Plaintiffs.

        61.     Article 54(1) of the ICSID Convention provides that “[e]ach Contracting State shall

recognize an award rendered pursuant to this Convention as binding and enforce the pecuniary

obligations imposed by that award within its territories as if it were a final judgment of a court in

that State.” Id., Art. 54(1).

        62.     The United States has been a party to the ICSID Convention since October 14,

1966, 8 when the Convention entered into force and Congress enacted enabling legislation in the

form of 22 U.S.C. § 1650a, which provides as follows:

                An award of an arbitral tribunal rendered pursuant to chapter IV of
                the [ICSID] convention shall create a right arising under a treaty of
                the United States. The pecuniary obligations imposed by such an
                award shall be enforced and shall be given the same full faith and
                credit as if the award were a final judgment of a court of general
                jurisdiction of one of the several States. The Federal Arbitration Act
                (9 U.S.C. 1 et seq.) shall not apply to enforcement of awards
                rendered pursuant to the convention.

        63.     The ICSID Award was rendered by an arbitral tribunal pursuant to Chapter IV of

the ICSID Convention.

        64.     The ICSID Award includes pecuniary obligations in the amount of €33.7 million

plus interest at the six-month EURIBOR rate compounded semi-annually from June 20, 2014 until

the date of payment, and legal costs in the amount of €1,545,501.80 and US$ 262,500,000. Spain




8   See id.


                                                 19
             Case 1:20-cv-01708 Document 1 Filed 06/23/20 Page 20 of 20




has not paid any part of this outstanding pecuniary obligation.

       65.     Pursuant to 22 U.S.C. § 1650a and Article 54 of the ICSID Convention, the ICSID

Award must be recognized and the pecuniary obligations therein must be enforced “as if the award

were a final judgment of a court of general jurisdiction of one of the Several States.” 22 U.S.C.

§ 1650a.

VI.    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court enter an order and judgment:

       (a)     Recognizing the ICSID Award and enforcing the pecuniary obligations imposed by

               the ICSID Award as if the ICSID Award were a final judgment of a court of general

               jurisdiction of one of the Several States;

       (b)     Entering judgment in Plaintiffs favor in the amounts specified in the ICSID Award,

               including the principal amount of €33.7 million, costs, and pre-award and post-

               award interest as granted by the Tribunal; and

       (c)     Awarding such other and further relief as may be proper.



Dated: New York, New York
       June 23, 2020
                                              Respectfully submitted,


                                                     /s/ James E. Berger
                                              James E. Berger (D.C. Bar 481408)
                                              Charlene C. Sun (D.C. Bar 1027854)

                                              KING & SPALDING LLP
                                              1185 Avenue of the Americas
                                              New York, NY 10036-4003
                                              Tel: (212) 556-2100
                                              Fax: (212) 556-2222
                                              jberger@kslaw.com
                                              csun@kslaw.com
                                              Attorneys for Plaintiffs


                                                 20
